Dissenting Opinion by
Mr. Justice Roberts :
Rule 2253 of the Pa. R. O. P. is clear and unambiguous. It simply provides that a praecipe or complaint to join an additional defendant must be filed *445either with sixty days of the service on the original defendant of the plaintiff’s original or amended complaint or within such greater time as the court may allow “upon cause shown.” I believe that the majority errs in reading into the rule a tolling of the period within which a praecipe or complaint to join additional defendants may be filed pending adjudication of preliminary objections. The clear meaning of the rule ought to control. Accordingly, I dissent.
The rule is neither harsh nor unfair. Its clear intent is to bring all parties in interest into a suit as quickly as possible, and it is well written to accomplish that purpose. It works no great hardship on the original defendant that he is required to at least file a praecipe to join proposed additional defendants within sixty days; and the proposed additional defendants deserve to be notified as soon as possible of their potential involvement. Additionally, the rule contains a “safety valve” in its provision for an extension of the time “upon cause shown;” which provision has been frequently used. See Bogar v. Yorkshire Insurance Co., 16 Cumb. L. J. 18 (1965); Koppel v. Engel, 52 Luz. 130 (1962); Walters v. Eshelman, 8 Ches. Co. Rept. 369 (1958); Salvadore v. Yuditsky and Salvadore, 50 Schuy. 18 (1954).
I further believe that the trial court here acted within the ambit of its permissible discretion in refusing to permit this appellant to tardily join the additional defendants. I therefore dissent.
Mr. Justice Jones and Mr. Justice Pomeroy join in this dissent.